[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
In this case the Police Chief of the Town of Guilford appeals from the Connecticut State Board of Firearm Permit Examiners order directing him to issue a permit to William M. Aufricht.
The Plaintiff improperly has sought to collect in addition to the statutory $35 permit fee, a $24 cost for a Federal Bureau of Investigation records check free.
The fee is clearly set forth in General Statutes § 29-30 as $35. Ten dollars of the fee is forwarded to the State and the balance is retained by the Town. There is no basis for reading an additional charge into the statute.
The record reveals that Mr. Aufricht has not yet paid the $35 fee which he acknowledges is due.
The appeal is sustained for the limited purpose of directing Mr. Aufricht to pay the $35 fee and fill out the associated forms. The Plaintiff is ordered to assess no additional fee or cost and upon receipt of the application and $35 fee, issue the permit to Mr. Aufricht. The Plaintiff is specifically authorized to issue a permit while a Federal Bureau of Investigation check is pending, see General Statutes § 29-29.
The statutory fee should be paid and the permit issued forthwith.
Robert F. McWeeny, J.